Filed 6/24/14 Rice v. City of Carson CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


CARA RICE,                                                           B249997

         Plaintiff and Appellant,                                    (Los Angeles County
                                                                     Super. Ct. No. TC025873)
         v.

CITY OF CARSON et al.,

         Defendants and Respondents.



         APPEAL from a judgment of the Superior Court of Los Angeles County, Lynn D.
Olson, Judge. Affirmed.
         Cara Rice, in pro. per., for Plaintiff and Appellant.
         Aleshire & Wynder, William W. Wynder and Mily C. Huntley for Defendants and
Respondents.
                                   _______________________________
       Cara Rice sued the City of Carson and Victor Rollinger for racial, age, and
disability discrimination, wrongful termination, and harassment, after Rollinger, her
supervisor, terminated Rice from her position as transportation services manager. The
trial court granted summary judgment in favor of the City and Rollinger, and Rice
appealed. We affirm, because Rice fails to cite to any evidence in the record of racial or
other discrimination, wrongful termination, or harassment.
                                       DISCUSSION
       We accept as true the facts and reasonable inferences supported by Rice’s
evidence, and the defendants’ undisputed evidence, on the motion for summary
judgment. (Raghavan v. Boeing Co. (2005) 133 Cal. App. 4th 1120, 1125.)
       Rice contends “there was a dispute of material fact as to whether [she] was
incompetent and unable to perform the duties of Transportation Services Manager.” She
provides a factual statement nine pages long, most of which mirrors verbatim the
allegations in her third amended complaint. We discovered this on our own review, as
Rice’s statement of facts contains not a single citation to the record. The only citations to
the record in her entire 19-page appellate brief are three citations in her one-page
statement of the case, to the trial court’s order sustaining a demurrer to an earlier version
of the complaint, an order to strike certain defendants from portions of the third amended
complaint, and the order granting summary judgment. The City and Rollinger challenged
Rice on this point in their respondents’ brief. Rice did not file a reply brief. We thus are
left with no citations to the 731-page record regarding Rice’s purported evidence of
discrimination, wrongful termination, or harassment.
       It is Rice’s duty to support her arguments with appropriate reference to the record,
including providing exact page citations for any factual or procedural matters, “no matter
where the reference occurs in the brief.” (Lona v. Citibank, N.A. (2011) 202 Cal. App. 4th
89, 96–97, fn. 2.) We have no duty to search the record for evidence, and we may simply
disregard any factual contention not supported by a proper citation. (Grant-Burton v.
Covenant Care, Inc. (2002) 99 Cal. App. 4th 1361, 1379.) We therefore disregard all
Rice’s claims that material facts were disputed. “The claimed existence of facts that are

                                              2
not supported by citations to pages in the appellate record, or not appropriately supported
by citations, cannot be considered by this court. (Cal. Rules of Court, rule
8.204(a)(1)(C); [citations.])” (Mueller v. County of Los Angeles (2009) 176 Cal. App. 4th
809, 816, fn. 5.) “‘“‘Instead of a fair and sincere effort to show that the trial court was
wrong, appellant’s brief is a mere challenge to respondents to prove that the court was
right.’”’ [Citation.] Therefore, plaintiff’s contention that the trial court erred by granting
defendants’ motion for summary judgment is deemed waived.” (Guthrey v. State of
California (1998) 63 Cal. App. 4th 1108, 1115–1116.) Rice’s failure to identify where in
the record there is admissible evidence creating a triable issue of fact on her claims of
discrimination and harassment dooms her appeal.
       Rice, who represented herself in the trial court as well as on appeal, “is not
exempt . . . because [s]he is representing h[er]self on appeal in propria persona. Under
the law, a party may choose to act as his or her own attorney. [Citations.] ‘[S]uch a party
is to be treated like any other party and is entitled to the same, but no greater
consideration than other litigants and attorneys. [Citation.]’ [Citation.]” (Nwosu v. Uba
(2004) 122 Cal. App. 4th 1229, 1246–1247.)
       We note that the trial court’s tentative ruling (adopted at the summary judgment
hearing) points out that the City and Rollinger provided evidence that Rice’s “job
performance was unsatisfactory, that she was not harassed because of her protected
status, that adverse employment actions were not motivated by discriminatory animus or
retaliatory intent, and that the City had a legitimate business reason for terminating
plaintiff’s employment.” The evidence included declarations by Rollinger and a human
resources manager, and Rice did not file objections to any of the evidence. Further, the
court stated that Rice’s separate statement did not comply with Code of Civil Procedure
section 437c, subdivision (b)(3), which requires: “Each material fact contended by the
opposing party to be disputed shall be followed by a reference to the supporting evidence.
Failure to comply with this requirement of a separate statement may constitute a
sufficient ground, in the court’s discretion, for granting the motion.” Rice “fail[ed] to
identify evidence creating a triable issue for most of those facts.”

                                              3
      Rice has provided no citation to the record to support reversal of the trial court’s
grant of summary judgment, and we therefore affirm.
                                     DISPOSITION
      The judgment is affirmed. The City of Carson is to recover its costs on appeal.
      NOT TO BE PUBLISHED.


                                                 JOHNSON, J.


We concur:


      ROTHSCHILD, Acting P. J.


      CHANEY, J.




                                             4